DETAILED ACTION
This action is in response to applicant’s amendment filed on 17 February 2021.  Claims 31-50 are now pending in the present application and claims 1-30 are canceled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (hereinafter Yi) (US 10,567,987 B2).
Regarding claims 31, 35, and 42, Yi discloses an apparatus, comprising:
at least one processor { (see Figs. 1-9) }; and
at least one memory including computer program code, the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to { (see Figs. 1-9) }

wherein the information comprises an indication of a maximum number of physical downlink control channel repetition and aggregation level(s) supported in a cell { (see col. 6, lines 30-43; col. 7 lines 41-59; col. 3, lines 1-7,11-16 Figs. 1-9), where the system provides maximum amount of repeated (e)PDCCH for a cell (e.g., where a system/network can include at least one cell) (see col. 39-43; col. 7, lines 50-52; Fig. 1), and the system provides a repetition number (e.g., maximum) that is configured/prefixed with a aggregation level (see col. 14, lines 16-19; col. 10, lines 33-35) },
wherein the indication is independent from the physical downlink control channel repetition and aggregation level that the at least one user equipment is configured to monitor for data transfer { (see col. 6, lines 30-43; col. 7, lines 41-59; col. 10, lines 8-29; Figs. 1-9) }.
Regarding claims 32, 36, and 41, Yi discloses the apparatus according to claim 31, wherein the physical downlink control channel comprises at least one of a machine type communication physical downlink control channel or a narrowband-internet of things physical downlink control channel { (see col. 6, lines 30-43; col. 7, lines 41-59; col. 10, lines 8-29; Figs. 1-9) }.
Regarding claims 33, 38, and 45, Yi discloses the apparatus according to claim 31, wherein the indication in the information further comprises an optional inactivity timer for at least one of enhanced radio link monitoring or radio link failure monitoring { (see col. 6, lines 30-43; col. 7, lines 41-59; col. 10, lines 8-29; Figs. 1-9) }.
Regarding claims 34, 37, and 44, Yi discloses the apparatus according to claims 31, wherein the information further comprises another indication to the at least one user 
Regarding claims 39 and 46, Yi discloses the method according to claim 35, further comprising: when the inactivity timer is received, starting an enhanced radio link monitoring and radio link failure monitoring timer and when the timer expires, starting to use the maximum number of the physical downlink control channel repetition and aggregation level(s) signaled by the network node for radio link monitoring and radio link failure triggering { (see col. 6, lines 30-43; col. 7, lines 41-59; col. 10, lines 8-29; Figs. 1-9) }.
Regarding claims 40 and 47, Yi discloses the method according to claim 35, further comprising: while the inactivity timer is running, using, for radio link monitoring, the physical downlink control channel repetition and aggregation level that the user equipment is configured to monitor for data transfer { (see col. 6, lines 30-43; col. 7, lines 41-59; col. 10, lines 8-29; Figs. 1-9) } .
Regarding claims 41 and 49, Yi discloses the method according to claim 35, further comprising: when no inactivity timer is signaled by the network node, starting to use the maximum number of the physical downlink control channel repetition and aggregation level(s) signaled by the network node for radio link monitoring and radio link failure triggering after a last uplink data packet is transmitted by the user equipment { (see col. 6, lines 30-43; col. 7, lines 41-59; col. 10, lines 8-29; Figs. 1-9) }.
claim 48, Yi discloses the apparatus according to claim 42, wherein the inactivity timer is re-started when the user equipment receives uplink or downlink grant for data scheduling { (see col. 6, lines 30-43; col. 7, lines 41-59; col. 10, lines 8-29; Figs. 1-9) }.
Regarding claim 50, Yi discloses the apparatus according to claim 42, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to: use the received configuration for radio link monitoring and radio link failure triggering during active data transmission { (see col. 6, lines 30-43; col. 7, lines 41-59; col. 10, lines 8-29; Figs. 1-9) }.















Response to Arguments
 	Applicant's arguments with respect to claims 31-50 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
24 February 2021